AYRES, Judge.
Plaintiffs, husband and wife, former students of Neville High School, sought, through this action, an injunction against the Monroe City School Board and its officials restraining the enforcement of a rule prohibiting married persons from attending the aforesaid school. From a judgment granting the relief prayed for, the defendants appealed. Pending the appeal, defendants, by motion, alleged the occurrence of certain facts which, in their opinion, made the issues presented on the appeal moot and accordingly prayed that the cause be remanded for the introduction of evidence supporting their allegations.
The issues as relate to this motion are set forth in our opinion granting the remand (178 So.2d 789). From the record made up on the remand, the fact that plaintiffs had not only voluntarily dropped out of school but had left the state permanently and established their domicile in the State of California, where they contemplated entering school, was adequately established.
Thus it clearly appears that plaintiffs no longer have any interest in or right to contest the rule of the school board of which they originally complained and which constituted the basis of their action. The issues are therefore moot.
Accordingly, the judgment appealed is annulled, avoided, reversed, and set aside, and plaintiffs’ action is dismissed at their cost.
Dismissed.